DOWDELL, J.
The complaint contained two counts. The second count was eliminated on charge requested by the defendant, appellant here. The first count, after the last amendment, and to which the demurrer of the defendant filed to it before amendment was refiled, was good against any of the grounds stated in the demurrer. The count, as amended, stated a sufficient cause of action. On the facts stated in said count as amended, and which need not be here repeated, the agent giving the alleged information was acting within the scope of his authority, and the plaintiff had the right to rely and act upon the information given by him in purchasing her ticket, and the defendant company would be liable in damages to the plaintiff for injury proximately resulting from the negligence of such agent.
It is unimportant that the plaintiff did not purchase her ticket until the next day after receiving the information, if she purchased it relying upon the information so received. Nor is it of any consequense that the plaintiff had the opportunity of consulting the official railroad guide as to routes and schedules, from which it is urged in argument of appellant’s counsel that the- agent got his information. In its facts the case before us is very much like the case of St. Louis Southwestern Ry. Co. v. White, 99 Tex. 359, 89 S. W. 746, 2 L. R. A. (N. S.) 110, in which the law was held by the Supreme Court of Texas to be as we have here ruled.
*228There was evidence which tended to support, each and every allegation in the complaint. The evidence has been carefully considered, and we are not prepared to say that the trial court erred in overruling the motion for a new trial on the ground that the verdict of the jury was excessive.
The eighth assignment of error does not comply with rule 1 of Supreme Court Practice (20 South, iv), in that it is too general. Questions, therefore, sought to be raised by this assignment, are not to be considered. — Williams v. Coosa Mfg. Co. 138 Ala. 673, 33 South. 1015; Ferrell v. City of Opelika, 144 Ala. 135, 39 South. 249.
Affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur. Simpson and Anderson, JJ., dissent, being of the opinion that the verdict is excessive and that the motion for a new trial should be granted.